[Cite as Keith v. Kelley, 125 Ohio St.3d 161, 2010-Ohio-1807.]




               KEITH, APPELLANT, v. KELLEY, WARDEN, APPELLEE.
          [Cite as Keith v. Kelley, 125 Ohio St.3d 161, 2010-Ohio-1807.]
Appeal from dismissal of a petition for a writ of habeas corpus — Res judicata
        bars petitioner from filing a successive habeas corpus petition —
        Adequate remedy at law — Judgment affirmed.
     (No. 2010-0037 ─ Submitted April 20, 2010 ─ Decided April 28, 2010.)
              APPEAL from the Court of Appeals for Trumbull County,
                          No. 2009-T-0056, 2009-Ohio-6711.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the petition of appellant,
Jeffrey C. Keith, for a writ of habeas corpus. Res judicata bars Keith from filing a
successive habeas corpus petition insofar as he raises claims that he either raised
or could have raised in his previous petition. Amstutz v. Eberlin, 119 Ohio St.3d
421, 2008-Ohio-4538, 894 N.E.2d 1219, ¶ 7; Keith v. Bobby, 117 Ohio St.3d 470,
2008-Ohio-1443, 884 N.E.2d 1067. Moreover, as the court of appeals held,
Keith’s initial sentence is not void and has not expired, and he has or had an
adequate remedy by appeal to raise his claims that the trial court judges were
improperly assigned to his criminal cases. See Keith, at ¶ 12, 14.
                                                                      Judgment affirmed.
        PFEIFER,     ACTING      C.J.,   and     LUNDBERG        STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
        The late CHIEF JUSTICE THOMAS J. MOYER did not participate in the
decision in this case.
                                  __________________
        Jeffrey C. Keith, pro se.
                            SUPREME COURT OF OHIO




       Richard Cordray, Attorney General, and M. Scott Criss, Assistant
Attorney General, for appellee.
                             __________________




                                      2